DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
Claims 1-10, drawn to a system comprising details of coefficient calibration to compensate for mixer non-linearities, classified in H04B 17/14.
Claims 11-15, drawn to a system comprising details of arrangements of plurality of components of the system for processing transmit signal, classified in H04L 2027/0057.
Claims 16-20, drawn to a system comprising components detailing coupling of transmit signal to ports, classified in H03H 11/348.

The inventions are independent or distinct, each from the other because:
Inventions of groups I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of each of the groups has separate utility such as calibration of the transmitter for compensation of mixer non-linearities for claims of group I, details of arrangement and use of components of the transmitter for processing in-phase and quadrature phase signals for claims of group II and details of coupling the transmit and feedback signals to prevent mismatch for claims of group III. Although all three subcombinations co-exist in a single system, i.e. they are usable together, they can also be used in a different combination with other subcombinations. The subcombination of each of the claimed groups has no overlap in components and functionality with claims of the other groups of subcombinations claimed, rendering the three claimed subcombinations independent and distinct. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: The separate classification of the claims of each of groups I, II and III disclosed in section 2 above of this office action shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Separate and distinct searches in each of the subjects and fields of search covered by the respective classification of each group will be required with no overlap between the claims of any of the groups.
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Searches focused on a system used for calibration of mixer coefficients for claims of group I, system used for processing of in-phase and quadrature phase signals for claims of group II and a system that performs coupling transmit and feedback signals to prevent mismatch would be required. There are no overlapping limitations claimed between any of the groups. The search required for each group of claims will not be required for any of the other groups of claims, thus making the respective searches mutually exclusive, i.e. distinct and independent of each other, thereby proving burdensome.
Thus, restriction requirement between groups I, II and III is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637